     Case 2:18-cv-10750-AFM Document 1 Filed 12/28/18 Page 1 of 11 Page ID #:1




 1
       Stephen M. Doniger, Esq. (SBN 179314)
       stephen@donigerlawfirm.com
 2     Scott Alan Burroughs, Esq. (SBN 235718)
 3     scott@donigerlawfirm.com
       Trevor W. Barrett (SBN 287174)
 4     tbarrett@donigerlawfirm.com
 5     Justin M. Gomes (SBN 301793)
       jgomes@donigerlawfirm.com
 6     DONIGER / BURROUGHS
 7     603 Rose Avenue
       Venice, California 90291
 8     Telephone: (310) 590-1820
 9
       Attorneys for Plaintiff
10

11                           UNITED STATES DISTRICT COURT
12                         CENTRAL DISTRICT OF CALIFORNIA
13
       WONGAB CORPORATION, a Korean                  Case No.:
14
       Corporation,
15                                                   PLAINTIFF’S COMPLAINT FOR:
16     Plaintiff,
                                                     1. COPYRIGHT INFRINGEMENT;
17     vs.                                           2. PATENT INFRINGEMENT
18
       SAKS INCORPORATED, a Tennessee
19     Corporation; CALVIN KLEIN, INC., a            Jury Trial Demanded
20     New York Corporation; and DOES 1-10,
21     Defendants.
22

23

24            Plaintiff, WONGAB CORPORATION (“WONGAB”), by and through its

25     undersigned attorneys, hereby prays to this honorable Court for relief based on the

26     following:

27

28                                               1
                                             COMPLAINT
     Case 2:18-cv-10750-AFM Document 1 Filed 12/28/18 Page 2 of 11 Page ID #:2




 1                                        INTRODUCTION
 2            Plaintiff creates fabric design art for use in the apparel industry. Plaintiff’s
 3     business is predicated on its ownership of this artwork and it spends a considerable
 4     amount of time and resources creating marketable and aesthetically appealing
 5     artwork. The defendants in this case have developed, created, imported, purchased,
 6     and/or sold without permission product bearing certain of Plaintiff’s proprietary
 7     artwork.
 8                                 JURISDICTION AND VENUE
 9            1. This action arises under the Copyright Act of 1976, Title 17 U.S.C., § 101 et
10     seq.
11            2. This Court has federal question jurisdiction under 28 U.S.C. § 1331 and 1338
12     (a) and (b).
13            3. Venue in this judicial district is proper under 28 U.S.C. § 1391(c) and 1400(a)
14     in that this is the judicial district in which a substantial part of the acts and omissions
15     giving rise to the claims occurred.
16                                             PARTIES
17            4. Plaintiff WONGAB is a corporation organized and existing under the laws
18     of Korea with its principal place of business located in Seoul, Korea, and is doing
19     business in and with the state of California.
20            5. Plaintiff is informed and believes and thereon alleges that Defendant SAKS
21     INCORPORATED, (“SAKS”) is a corporation organized and existing under the
22     laws of the state of Tennessee with its principal place of business located in New
23     York, New York, and is doing business in and with the State of California.
24            6. Plaintiff is informed and believes and thereon alleges that Defendant
25     CALVIN KLIEN, INC. (“CK”) is a corporation organized and existing under the
26     laws of the State of New York, and is doing business in and with the State of
27     California.
28                                                  2
                                               COMPLAINT
     Case 2:18-cv-10750-AFM Document 1 Filed 12/28/18 Page 3 of 11 Page ID #:3




 1           7. Plaintiff is informed and believes and thereon alleges that Defendants
 2     DOES 1-10, inclusive, are manufacturers and/or vendors (and/or agents or
 3     employees to a manufacturer or vendor) of garments, which DOE Defendants have
 4     manufactured and/or supplied and are manufacturing and/or supplying fabrics and
 5     other product produced with certain of Plaintiff’s copyrighted designs (as hereinafter
 6     defined) without Plaintiff’s knowledge or consent or have contributed to said
 7     infringement, or other currently unknown retail or wholesale customers of the named
 8     defendants. Plaintiff will seek leave to amend this Complaint to show their true
 9     names and capacities when same have been ascertained.
10           8. Plaintiff is informed and believes and thereon alleges that at all times
11     relevant hereto each of the Defendants was the agent, affiliate, officer, director,
12     manager, principal, alter-ego, and/or employee of the remaining Defendants and was
13     at all times acting within the scope of such agency, affiliation, alter-ego relationship
14     and/or employment; and actively participated in or subsequently ratified and
15     adopted, or both, each and all of the acts or conduct alleged, with full knowledge of
16     all the facts and circumstances, including, but not limited to, full knowledge of each
17     and every violation of Plaintiff’s rights and the damages to Plaintiff proximately
18     caused thereby.
19                    CLAIMS RELATED TO DESIGN PCM-229-D205
20           9. Plaintiff owns a design it has titled PCM-229-D205 (“Subject Design”),
21     and has registered this design with the U.S. Copyright Office. A true and correct
22     image of the Subject Design is pictured hereunder.
23           10. Numerous design elements in the Subject Design and the selection and
24     arrangement of every element in the Subject Design are original.
25           11. Plaintiff marketed and/or sold several thousand yards of fabric bearing this
26     design to entities in the fashion industry before the acts complained of herein.
27

28                                                3
                                              COMPLAINT
     Case 2:18-cv-10750-AFM Document 1 Filed 12/28/18 Page 4 of 11 Page ID #:4




 1           12.    Plaintiff is informed and believes and thereon alleges that, following this
 2     distribution of product bearing the Subject Design, SAKS, CK, and certain DOE
 3     Defendants created, manufactured, caused to be manufactured, imported, distributed,
 4     and/or sold fabric and/or garments comprised of fabric featuring a design that is
 5     identical, or substantially similar, to the Subject Design (hereinafter “Accused
 6     Product”), copying every element and their selection and arrangement without
 7     Plaintiff’s authorization. Such Accused Product includes, but is not limited to, the
 8     garments pictured hereunder which were sold by SAKS at retail stores under SKU
 9     No. 400886490856 and Style or Item No. CD5X83W5, and which bore the “Calvin
10     Klein” label, indicating that such garments were manufactured for or by CK.
11           13.    A comparison of the Subject Design and Accused Product (detail of the
12     garment and full garment) is set forth below. A comparison of the designs and their
13     constituent elements reveals that the elements, composition, colors, selection,
14     arrangement, layout, and appearance of the designs are substantially similar or
15     identical:
16              SUBJECT DESIGN:                       ACCUSED PRODUCT – DETAIL:
17

18

19

20

21

22

23

24

25

26

27

28                                                4
                                              COMPLAINT
     Case 2:18-cv-10750-AFM Document 1 Filed 12/28/18 Page 5 of 11 Page ID #:5




 1                         ACCUSED PRODUCT – FULL GARMENT:
 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16                  CLAIMS RELATED TO U.S. PATENT NO. 8,448,476
17           14. On May 28, 2013, U.S. Patent No. 8,448,476 entitled “WARP KNITTING
18     FABRIC HAVING GROUND ORGANIZATION EXPRESSING VARIOUS
19     DESIGN PATTERNS” (“the ‘476 patent”), was duly and legally issued to inventor
20     Il-Soo Lee. A true copy of the ‘476 patent is attached hereto as Exhibit A.
21           15. WONGAB is the owner by assignment of the ‘476 patent with full and
22     exclusive right to bring suit to enforce the ‘476 patent.
23           16. The ‘476 patent generally relates to a warp knit fabric having a number of
24     areas of different distinctive loop patterns and arrays of chain numbers with the
25     patterns changing in both the longitudinal and lateral directions. Exemplary Fig. 6
26     from the front page of the patent is reproduced below.
27

28                                                5
                                              COMPLAINT
     Case 2:18-cv-10750-AFM Document 1 Filed 12/28/18 Page 6 of 11 Page ID #:6




 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11           17. On information and belief, the Defendants have been and are infringing,
12     contributing to infringement, and/or inducing others to infringe the ‘476 patent by
13     making using, offering for sale, selling or importing fabric that infringes the ‘476
14     patent, and manufacturing, selling, and distributing garments comprised, at least in
15     part, of such infringing fabric. Defendants are sophisticated entities in the fashion
16     and apparel industries and are uniquely aware of the existence of patents associated
17     with methods for creating fabrics. Despite this, Defendants recklessly utilized
18     distinct warp-knit fabric which they either knew or should have known to have been
19     illegally made using patented methods. Certain Defendants, with knowledge of the
20     infringing nature of the warp-knit fabric comprising the infringing garments,
21     ordered, manufactured, sold and distributed the infringing garments to their
22     customers with the specific intention of encouraging the further manufacture, sale,
23     and distribution of the infringing product and the infringement of the ‘476 patent
24     inherent therein. Defendants’ acts of infringement have occurred within this district
25     and elsewhere throughout the United States.
26           18.   Specifically, the patented claims 1-8 read on the Defendants’ product,
27     including those items identified and pictured above, in at least the following ways:
28                                                6
                                              COMPLAINT
     Case 2:18-cv-10750-AFM Document 1 Filed 12/28/18 Page 7 of 11 Page ID #:7




 1     Defendants’ garments employ a warp knitted fabric consisting of a variety of loop
 2     shapes (circles, hexagons, ovals, triangles, etc.) as their ground organization. The
 3     garments also incorporate a ground fabric comprising warp units that bears a loop
 4     shape with offset units and bears a pattern knitted onto the knitted ground fabric.
 5     And the ground fabric for the Disputed Product bears a warp-knitted fabric with the
 6     warps knitted via a multi-needle process with offset ground bars that knit a loop
 7     shape, and bears a pattern organization knitted onto the ground organization. The
 8     ground fabric on Defendants’ garments includes multiple designs that are
 9     continuously arranged across the entirety of the ground fabric organization in a
10     repeating pattern. And each “unit” of the ground fabric on the Defendants’ garments
11     includes multiple designs arranged in a vertical direction of the ground organization.
12     Rather than consisting of the same loop shape (i.e., all circles), each unit contains a
13     varying pattern loop shapes (i.e., circles, followed by hexagons, followed by
14     triangles). And each of the unit organizations is formed by consecutively knitted
15     plurality of loops having various shapes in the up-and-down direction and different
16     shapes in the transverse direction, with the unit structures having a zig-zag spatial
17     array and the widths and lengths having different sizes and scales.
18           19.On information and belief, the Defendants have willfully infringed the ‘476
19     patents by continuing their acts of infringement after being on notice of the patent.
20                                FIRST CLAIM FOR RELIEF
21                    (For Copyright Infringement - Against All Defendants)
22           20. Plaintiff repeats, re-alleges and incorporates herein by reference as though
23     fully set forth the allegations contained in the preceding paragraphs of this
24     Complaint.
25           21. Plaintiff is informed and believes and thereon alleges that Defendants, and
26     each of them, had access to the Subject Design including, without limitation, through
27     (a) access to Plaintiff’s showroom and/or design library; (b) access to illegally
28                                                7
                                              COMPLAINT
     Case 2:18-cv-10750-AFM Document 1 Filed 12/28/18 Page 8 of 11 Page ID #:8




 1     distributed copies of the Subject Design by third-party vendors and/or DOE
 2     Defendants, including without limitation international and/or overseas converters
 3     and textile mills; (c) access to legitimate WONGAB fabric in the marketplace; and
 4     (d) access to Plaintiff’s strike-offs and samples.
 5           22. Defendants’ access to the Subject Design is further evidenced by the
 6     exactitude of the copying at issue. The Subject Design and the design on the
 7     Accused Product are indeed strikingly similar, with each element and the selection
 8     and arrangement thereof in the designs being nearly, if not actually, identical.
 9           23. Plaintiff is informed and believes and thereon alleges that one or more of
10     the Defendants manufactures garments and/or is a garment vendor. Plaintiff is
11     further informed and believes and thereon alleges that said Defendant(s) has an
12     ongoing business relationship with Defendant retailer, and each of them, and
13     supplied garments to said retailer, which garments infringed the Subject Design in
14     that said garments were composed of fabric which featured an unauthorized textile
15     design that was identical or substantially similar to the Subject Design.
16           24. Plaintiff is informed and believes and thereon alleges that Defendants, and
17     each of them, infringed Plaintiff’s copyrights by creating, making and/or developing
18     directly infringing and/or derivative works from the Subject Design and by
19     producing, distributing and/or selling fabric and/or garments which infringe the
20     Subject Design through a nationwide network of retail stores and on-line outlets.
21           25. Plaintiff is informed and believes and thereon alleges that Defendants
22     knowingly induced, participated in, aided and abetted in and profited from the illegal
23     reproduction and/or subsequent sales of product featuring the Subject Design as
24     alleged hereinabove.
25           26. Due to Defendants’ acts of infringement, Plaintiff has suffered substantial
26     damages to its business in an amount to be established at trial.
27

28                                                 8
                                              COMPLAINT
     Case 2:18-cv-10750-AFM Document 1 Filed 12/28/18 Page 9 of 11 Page ID #:9




 1           27. Due to Defendants’ acts of infringement, Plaintiff has suffered general and
 2     special damages in an amount to be established at trial.
 3           28. Due to Defendants’ acts of copyright infringement as alleged herein,
 4     Defendants, and each of them, have obtained direct and indirect profits they would
 5     not otherwise have realized but for their infringement of the Subject Design. As
 6     such, Plaintiff is entitled to disgorgement of Defendant’s profits directly and
 7     indirectly attributable to Defendant’s infringement of Plaintiff’s rights in the Subject
 8     Design in an amount to be established at trial.
 9           29. Plaintiff is informed and believes and thereon alleges that Defendants, and
10     each of them, have committed acts of copyright infringement, as alleged above,
11     which were willful, intentional, malicious, or reckless, which further subjects
12     Defendants, and each of them, to liability for statutory damages under Section
13     504(c)(2) of the Copyright Act in the sum of up to one hundred fifty thousand dollars
14     ($150,000.00) per infringement. Within the time permitted by law, Plaintiff will
15     make its election between actual damages and statutory damages.
16

17                              SECOND CLAIM FOR RELIEF
18                      (For Patent Infringement - Against All Defendants)
19           30.    Plaintiff repeats, realleges and incorporates herein by reference as
20     though fully set forth the allegations contained in the preceding paragraphs of this
21     Complaint.
22           31.    In violation of 35 U.S.C. §271, Defendants have infringed and are
23     continuing to infringe, literally and/or under the doctrine of equivalents, the ‘476
24     patent by making, using, importing, offering for sale, and/or selling fabric that
25     infringes the ‘476 patent, and/or by inducing or contributing to the infringement of
26     the ‘476 patent by others.
27

28                                                9
                                              COMPLAINT
 Case 2:18-cv-10750-AFM Document 1 Filed 12/28/18 Page 10 of 11 Page ID #:10




 1         32.      Plaintiff has marked its patented material per 35 U.S.C. § 287(a) with
 2   the ‘476 patent identifier since at least 2012 in the Korean market and at least May
 3   of 2014 in the United States and international markets. As such, Defendants, and
 4   each of them, had constructive notice, both through this marking and Plaintiff’s
 5   Federal patent registration, of Plaintiff’s patent rights. Defendant’s, and each of their,
 6   exploitation of the patented material with such notice constitutes willful
 7   infringement.
 8         Plaintiff has been damaged by the Defendants’ infringement, and Defendants
 9   will continue their infringing activity and Plaintiff will continue to be damaged.
10                                       PRAYER FOR RELIEF
11   Wherefore, Plaintiff prays for judgment as follows:
12                                    Against All Defendants
13          With Respect to the First Claim for Copyright Infringement
14               a. That Defendants, their agents and employees be enjoined from
15                  infringing Plaintiff’s copyrights in any manner, specifically those for the
16                  Subject Design;
17               b. That Plaintiff be awarded all profits of Defendants plus all losses of
18                  Plaintiff, plus any other monetary advantage gained by the Defendants
19                  through their infringement, the exact sum to be proven at the time of
20                  trial, or, if elected before final judgment, statutory damages as available
21                  under the Copyright Act, 17 U.S.C. § 101 et seq.;
22               c. That Plaintiff be awarded additional, enhanced, and elevated damages
23                  given the reckless and willful nature of the acts alleged;
24               d. That Plaintiff be awarded its attorneys’ fees as available under the
25                  Copyright Act, 17 U.S.C. § 101 et seq.;
26

27

28                                                10
                                              COMPLAINT
 Case 2:18-cv-10750-AFM Document 1 Filed 12/28/18 Page 11 of 11 Page ID #:11




 1           e. That Defendants, and each of them, account to Plaintiff for their profits
 2              and any damages sustained by Plaintiff arising from the foregoing acts
 3              of infringement;
 4         With Respect to the Second Claim for Patent Infringement
 5           f. That Defendants, their agents and employees, all parent and subsidiary
 6              corporations, all assignees and successors in interest, and those persons
 7              in active participation with Defendants, be enjoined from infringing
 8              Plaintiff’s ‘476 patent in any manner;
 9           g. an award of damages under 35 U.S.C. § 287 for Defendants’
10              infringements of Plaintiff’s ‘476 patent;
11           h. a trebling of damages pursuant to 35 U.S.C. § 284;
12           i. an award of attorney fees pursuant to 35 U.S.C. § 285;
13        With Respect to Each Claim for Relief:
14           j. That Plaintiff be awarded pre-judgment interest as allowed by law;
15           k. That Plaintiff be awarded the costs of this action; and
16           l. That Plaintiff be awarded such further legal and equitable relief as the
17              Court deems proper.
18        A TRIAL BY JURY PURSUANT TO FED. R. CIV. P. 38 AND
19   CONSTITUTIONAL AMENDMENT SEVEN IS HEREBY DEMANDED.
20

21                                                 Respectfully submitted,
22

23   Dated: December 28, 2018             By:      /s/ Scott Alan Burroughs
24
                                                   Scott Alan Burroughs, Esq.
                                                   Trevor W. Barrett, Esq.
25                                                 Justin M. Gomes, Esq.
26                                                 DONIGER / BURROUGHS
                                                   Attorneys for Plaintiff
27

28                                            11
                                          COMPLAINT
